COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


CECIL D. MCCORMICK, JR.

v.   Record No. 2127-95-3                       MEMORANDUM OPINION *
                                                    PER CURIAM
NEFF MASONRY, INC.                               JANUARY 23, 1996
AND
TRAVELERS INSURANCE COMPANY


                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
             (Cecil D. McCormick, pro se, on brief).

             (Warren H. Britt; Guynn & Britt, on brief), for
             appellees.



     Cecil D. McCormick, Jr. contends that the Worker's

Compensation Commission erred in granting Neff Masonry, Inc.'s

("employer") application and suspending his compensation benefits

on the ground that he unjustifiably refused selective employment

offered to him by employer.   Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.    James v. Capitol Steel
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     "To support a finding of refusal of selective employment

'the record must disclose (1) a bona fide job offer suitable to

the employee's capacity; (2) [a job offer that was] procured for

the employee by the employer; and (3) an unjustified refusal by

the employee to accept the job.'"     Id. at 515, 382 S.E.2d at 489

(quoting Ellerson v. W.O. Grubb Steel Erection Co., 1 Va. App.
97, 98, 335 S.E.2d 379, 380 (1985)).
     McCormick did not dispute that employer made a bona fide job

offer to him to work as a mason at its Harrisonburg, Virginia

location, and that this offer was procured for McCormick by

employer.   Moreover, McCormick did not argue before the

commission that he was medically unable to perform this job.

McCormick testified that he refused the Harrisonburg job because

it was located at a work site eighty-six miles from his home in

Clifton Forge, Virginia.   He also asserted that he would not be

able to see his children if he accepted the job.    Employer had

offered to bear the expenses of transportation and living

accommodations for McCormick if he accepted the job.

     The commission granted employer's application to suspend

McCormick's benefits on the ground that he unjustifiably refused

selective employment.   In so ruling, the commission found as

follows:
            [T]he employer has exhausted its efforts to
            locate suitable work closer to the claimant's
            home, and it appears that no gainful
            employment will be found unless the claimant
            travels outside the Clifton Forge area.


                                  2
            Moreover, the evidence does not show that the
            travel would be physically detrimental to the
            claimant, although he testified that he
            sometimes feels uncomfortable travelling long
            distance. His own testimony establishes that
            he regularly travels every other weekend to
            visit a son in Tennessee, and we are
            unpersuaded that he is incapable of making
            one weekly round trip to Harrisonburg. Also,
            the claimant testified at the hearing that he
            frequently worked at different times in
            Virginia Beach, and on at least one occasion
            worked a project there for eight months while
            travelling home on weekends.
                 We find unpersuasive the claimant's
            argument that the proffered employment will
            result in a lifestyle change, but that would
            be irrelevant in any event. We also do not
            consider the claimant's argument that he
            should not be compelled to relocate his
            residence, since the facts here do not
            require such action. Rather, the
            accommodations arranged by the employer would
            make consideration of that unnecessary.

     The testimony of Richard Warren Fender, a vocational

rehabilitation consultant who assisted McCormick in finding

suitable employment, and Jerry Eugene Neff, employer's part

owner, provides credible evidence to support the commission's

findings.   Based upon their testimony and the lack of a valid

excuse from McCormick for refusing the job, we cannot find that

the commission erred in granting employer's application to

suspend McCormick's benefits.

     Accordingly, we affirm the commission's decision.

                                      Affirmed.




                                  3